OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In this proceeding, petitioner seeks access to certain records of respondent Troy Urban Renewal Agency, Inc. The records consist of reports by an independent appraiser *890on the potential use and value of certain buildings that the agency owned and planned to offer for sale to the public. The Appellate Division correctly determined that the appraiser’s reports fell within the provision of the Freedom of Information Law excepting from disclosure to the public those materials that “if disclosed would impair present or imminent contract awards” (Public Officers Law, § 87, subd 2, par [c]).
A number of the buildings have since been sold, and it is obvious that the statutory exception to disclosure no longer applies to the appraiser’s reports on those buildings. Inasmuch as the agency has now agreed to release the reports on all buildings that have been sold, and to continue to release the reports on the remaining buildings as they are sold, there is no occasion to consider whether the reports fall under any other exception to the disclosure requirements of the Freedom; of Information Law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.